MEMORANDUM **
This is a petition for review from the Board of Immigration Appeals’ (“BIA”) July 25, 2007 decision denying petitioners’ motion to reconsider.
We have reviewed the record, respondent’s motion for summary disposition and the opposition thereto. We conclude that summary disposition is appropriate because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The regulations provide that a party may file only one motion to reconsider any given decision, and such motion “must be filed with the Board within 30 days after the mailing of the Board decision.” 8 C.F.R. § 1003.2(b)(2). The BIA did not abuse its discretion in denying petitioners’ motion to reconsider, filed nearly 18 months after the BIA’s November 21, 2005 decision denying petitioners’ third motion to reopen. See Lava-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004) (BIA’s denial of a motion to reconsider is reviewed for abuse of discretion). Accordingly, respondent’s motion for summary disposition is granted.
Ml other pending motions are denied as moot.
The temporary stay of removal shall continue in effect until issuance of the mandate. The motion for stay of voluntary departure, filed after the departure period had expired, is denied. See Garcia v. Ashcroft, 368 F.3d 1157 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.